Bleckley, Justice.
1. The bill filed by Zorn reached a final hearing, and by consent, was tried by the presiding judge without the intervention qf a jury. It is not apparent that the complainant was entitled to any relief whatever upon the case made before the judge, and that being so, the decree dismissing the bill was not improper. Indeed, it was the only proper decree, for when the complainant fails on the merits he simply goes out of court. There is no other decree to be rendered.
2. The order to pay over the fund was almost a matter of course. Mr. Zorn had no judgment that bound it, and he had dismissed the garnishment by which he had sought to reach it. The garnishees disclaimed any right to have it restored, and Walker, the owner of it, as well as Wheatley & Co., to whom he had ordered it paid, was before the court demanding that it be .paid to Wheatley & Co. The bill was disposed of by final decree, and the receiver appointed under the bill still had the fund. His possession was the court’s possession, and after there was no longer any case in court, why should the fund remain ? The power of the court over its receiver was unquestionable, (11 Ga., 413,) and it seems to us that the power was rightfully exercised in passing the order which is complained of. What else could a wise and virtuous court have done ?
Judgment affirmed.